DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements filed 16 December 2020, 27 January 2021, 01 April 2021 and 14 April 2021 are made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-13 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by El-Hassan et al. US 2019/0319583.
As to claims 1 and 11, El-Hassan teaches a power amplifier method and system comprising:
a power amplifier configured to amplify a radio frequency signal (figure 7, paragraph 0043, the transmitter 50 includes a power amplifier power supply path 70 to modulate the power supplied to the power amplifier 56),

a gain shaping circuit configured to generate a gain shaping current based on the voltage level of the supply voltage from the envelope tracker, and to bias the power amplifier based on the gain shaping current (paragraphs 0043 and 0046, figure 7, the power amplifier power supply path 70 comprises an analysis block 72 to generate one or more signals to set the quiescent current ICQ and the voltage supplied to the power amplifier 56 which in combination govern the power supplied to the power amplifier 56 and subsequent gain; the input analysis block 72 outputs the same or additional information related to the suitable power supply74 to the current supply DAC 75 to supply a current to set the ICQ of the power amplifier 56 to a suitable level).

As to claims 2 and 12 with respect to claims 1 and 11, El-Hassan teaches wherein the gain shaping circuit is operable to map a plurality of supply voltage levels of the supply voltage to a corresponding plurality of current levels of the gain shaping current (figure 7, paragraphs 0043 and 0046, the power amplifier power supply path 70 comprises an analysis block 72 with look up table (LUTs) 80, 82, 84 or 86 to map or determine and generate one or more signals to set the quiescent current ICQ and the voltage supplied to the power amplifier 56 which in combination govern the power supplied to the power amplifier 56 and subsequent gain).

As to claims 3 and 13 with respect to claims 1 and 11, El-Hassan teaches wherein the gain shaping circuit reduces the gain shaping current in response to an increase in the voltage 
 
As to claim 17, El-Hassan teaches a mobile device comprising:
a power management system including an envelope tracker configured to control a voltage level of a supply voltage based on an envelope of a radio frequency signal (figure 7,  paragraphs 0043-0046, the power amplifier power supply path 70 comprises input analysis 72, dynamic voltage supply to modulate voltage and biasing current suppled to the power amplifier 56 based on envelope tracking, the shape of the input signal’s 52 envelope),
a transceiver configured to generate the radio frequency signal (figure 7, paragraphs 0038-0042 and 0046, a power amplifier in a transceiver is regulated according to an envelope tracking techniques in a normal or low power operation mode), and 
a front end system including a power amplifier configured to amplify the radio frequency signal, and a gain shaping circuit configured to generate a gain shaping current based on the voltage level of the supply voltage from the envelope tracker, and to bias the power amplifier based on the gain shaping current (paragraphs 0043 and 0046, figure 7, the power amplifier power supply path 70 comprises an analysis block 72 to generate one or more signals based on the envelope of the input signal to set the quiescent current ICQ and the voltage supplied to the power amplifier 56 which in combination govern the power supplied to the power amplifier 56 and subsequent gain; the input analysis block 72 outputs the same or additional information 

As to claim 18 with respect to claim 17, El-Hassan teaches wherein the gain shaping circuit is operable to map a plurality of supply voltage levels of the supply voltage to a corresponding plurality of current levels of the gain shaping current (figure 7, paragraphs 0043 and 0046, the power amplifier power supply path 70 comprises an analysis block 72 with look up table (LUTs) 80, 82, 84 or 86 to map or determine and generate one or more signals to set the quiescent current ICQ and the voltage supplied to the power amplifier 56 which in combination govern the power supplied to the power amplifier 56 and subsequent gain).

As to claim 19 with respect to claim 17, El-Hassan teaches wherein the gain shaping circuit reduces the gain shaping current in response to an increase in the voltage level of the supply voltage of the power amplifier (figure 7, paragraphs 0044-0045, for envelope tracking, the voltage and bias current or power supplied by the power amplifier power supply path 70, to the power amplifier 56 may increase and decrease according to a current shape of the input signal’s envelope).

Allowable Subject Matter
Claims 4-10, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644